Hunstein, Justice.
The State is seeking imposition of the death penalty against Rob*27ert Eugene Fielding for the murder of Mary Stewart, an employee of the Department of Family & Children’s Services in Augusta, Georgia, where Fielding worked as a maintenance supervisor.1 We granted Fielding’s application for interim appeal pursuant to OCGA § 17-10-35.1 to consider whether an order of the trial court regarding discovery by the prosecution comports with Rower v. State, 264 Ga. 323 (5) (443 SE2d 839) (1994). We hold that it does not.
The trial court, relying upon Sabel v. State, 248 Ga. 10, 18 (282 SE2d 61) (1981), issued an order requiring Fielding to have the opinions of all experts whom he intends to call at trial reduced to writing and to supply those opinions to the State at least ten days prior to trial. For the reasons set forth in our opinion in Johnson v. State, 265 Ga. 833 (463 SE2d 123) (1995), we hold that the trial court’s order is overbroad and in clear violation of the rule articulated in Rower. Because the trial court’s order is in error to the extent that it requires the defense to reduce unwritten opinions to writing and to produce written reports which it does not intend to introduce at trial, we remand the order to the trial court with direction to modify the order to comport with Rower.

Judgment reversed and remanded.


All the Justices concur.


 Fielding was also indicted for robbery in connection with the murder.